LANE, J.:
Concurs in Result in Part and Dissents in Part.
¶ 1 As this Court is sometimes prone to do, the majority has made this case much more complicated than it really is. Since the trial court did not use 22 O.S.Supp.1994, § 258 (Sixth) to terminate the preliminary examination, that section has nothing to do with this matter. The judge used 22 O.S.Supp.1994 § 259 to prohibit the defendants from calling certain witnesses because they did not make the proper offer of proof. This is the only statute that concerns us today. It reads:
When the examination of the witnesses on the part of the state is closed, any witnesses the defendant may produce may be sworn and examined upon proper offer of proof made by defendant and if such offer of proof shows that additional testimony is relevant to the issues of a preliminary examination.
In my opinion, Sections 258 and 259 are independent declarations of the legislature even though they were passed at the same time. Section 259 requires the offer of proof anytime the defendant wishes to call a wit*876ness. It is not dependent on whether the magistrate terminates the preliminary hearing under Section 258.1 On review, the issue is whether the magistrate abused his discretion in refusing to hear the witnesses.
¶ 2 The defendants claim that they could not make the required offer of proof because they did not have the police reports. The defendants did not request the reports as authorized by 22 O.S.Supp.1997, § 2002(D). Furthermore, the defendants were not limited to the reports as their only source of obtaining the information needed to make the offer of proof. Interviews and other investigative techniques could be used. In one of the eases, P-98-505, the defendant wanted to call witnesses who were present in the court house. He did not ask for' a short recess to talk to them so that he could make his offer of proof. He merely stated that he was unable to do so because of a lack of reports. I would not remand this case for further preliminary.
¶ 3 We have a different situation in case P-98-506. When the magistrate asked if the defendant had any witnesses, the reply was that there were other witnesses available to the court at that time, but he did not know what they would say. He needed a short amount of time to talk to them so that he could make his offer of proof. In my opinion, the magistrate abused his discretion in not allowing a brief recess for that purpose. I therefore agree that this case should be remanded for further preliminary, but for a different reason than the majority.

. Since it is not presented to us in this case, I leave the issue of whether a defendant can call witnesses even when Section 258 has been invoked as long as the witnesses directly contradict the evidence relied upon by the magistrate to a time when it is properly presented.